Citation Nr: 1530388	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  10-45 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Virtual VA claims file has been reviewed.  Documents contained therein are duplicative of those in the paper claims file.   Other than the informal hearing presentation, there are no documents pertaining to the Veteran in the Veterans Benefits Management System.

The issue of entitlement to a total rating for compensation on the basis of individual unemployability was raised in a December 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In an unappealed May 2004 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.

2.  The evidence received since the May 2004 rating decision as to the issue of service connection for bilateral hearing loss is relevant and probative of the issue at hand.

3.  The evidence received since the May 2004 rating decision as to the issue of service connection for tinnitus is relevant and probative of the issue at hand.

4.  Bilateral hearing loss disability is attributable to service.

5.  Tinnitus is attributable to service.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision denying service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been received to reopen the claim of service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  Bilateral hearing loss disability was incurred during wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).

5.  Tinnitus was incurred during wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied service connection of bilateral hearing loss and tinnitus in a May 2004 rating decision.  New and material evidence was not received within one year of notification.  The Veteran did not file a substantive appeal and the decision became final.  See 38 U.S.C.A. § 7105(c).

The rating decision denied the claims on the basis that there was no evidence of bilateral hearing loss and tinnitus in service, and no medical evidence demonstrating a current clinical diagnosis of bilateral hearing loss and tinnitus.    

Evidence submitted since the aforementioned rating decision includes additional medical records, an August 2009 VA examination report, and statements from the Veteran.  In particular, the Veteran submitted a private audiogram showing that the Veteran had bilateral sensorineural hearing loss.  Likewise, the VA examination showed a diagnosis of tinnitus.  Lay statements from the Veteran attribute his noise exposure to his military service, particularly while he was in Vietnam.  

The evidence submitted subsequent to the May 2004 rating decision as to the issues of service connection for bilateral hearing loss and tinnitus is new and material.  The claims were previously denied on the basis that there was no evidence that the Veteran had a diagnosis of bilateral hearing loss or tinnitus.

The added evidence speaks directly to an element which was not of record, mainly diagnoses of both bilateral hearing loss and tinnitus.  This evidence cures an evidentiary defect.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the claim for service connection for bilateral hearing loss and tinnitus is reopened.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As bilateral hearing loss (SNHL) and tinnitus are organic diseases of the nervous system, and thus chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Bilateral Hearing Loss 

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's DD Form 214s reflect that his military occupational specialty was heavy truck driver in the infantry and a bridge specialist member.  The Board observes that the Veteran had service in Vietnam from December 1966 to December 1967, and that it was conceded that the Veteran had combat exposure in relation to the grant of service connection for PTSD.  The Board therefore finds that he had in-service noise exposure.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  In this case, we also accept that he had hearing loss and tinnitus during combat service as such are consistent with the circumstances of service.  38 U.S.C.A. § 1154(b).

Regarding bilateral hearing loss disability, the Board finds that the evidence of record demonstrates that service connection is warranted.   The results of his May 2009 audiological evaluation from Blue Ridge Ear, Nose, and Throat, as well as his August 2009 VA audiological examination, confirm that he has sufficient hearing loss in both of his ears to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual "disability."  Additionally, the Veteran has credibly stated that he experienced decreased hearing since the time of his in-service noise exposure, and that he did not have any significant post-service occupational or recreational noise exposure.  In this regard, the August 2009 VA examination report indicates that the Veteran reported that he worked as a bus dispatcher after service.  Moreover, during the course of his claim, the Veteran reported that he was exposed to artillery, including hostile fire; a March 2009 VA memorandum indicates that unit records confirm that his unit was subjected to small arms fire, mortar attacks, and rocket attacks.

The Veteran's competent and credible statements thus support a nexus between his current hearing loss disability and his in-service noise exposure.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  The evidence weighing against the claim is the August 2009 VA examiner's negative nexus opinion.  As to this negative nexus opinion, Board finds that it is inadequate and lacking in probative value, as the examiner relied on the Veteran's normal hearing on separation in finding that the Veteran's bilateral hearing loss is not related to service.  However, the VA examiner disregarded the Veteran's lay statements of continuity and lack of noise exposure since service.  In opining that the Veteran's bilateral hearing loss was not due to his military noise exposure, the examiner did not provide a rationale other than a lack of hearing loss during service or at separation, as well as the Veteran's purported lack of complaints of hearing loss in the years since service.  However, as previously discussed, the Veteran credibly reported a history of decreased hearing in the years since service.   Moreover, the VA examiner disregarded the fact that the Veteran's in-service noise exposure had been corroborated and confirmation via audiological testing that the Veteran had current hearing loss disability. 

The Board reiterates that the absence of evidence of hearing loss at separation is not determinative as to whether his hearing loss disability is related to his military service and does not preclude service connection in this case.  Sensorineural hearing loss is associated with noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability); 38 C.F.R. § 3.303(d) (service connection warranted in some circumstances where disease is first diagnosed after service).  

Additionally, the August 2009 VA audiological examination establishes that the Veteran suffers from tinnitus.  The Veteran reported experiencing tinnitus since service at the August 2009 VA examination.  The Veteran also reported exposure to gunfire and mortar attacks, as well as vehicle noise, while in service.  As previously indicated, the Board finds that the Veteran had in-service noise exposure.

Regarding tinnitus, the Board observes that the August 2009 VA examiner stated that the Veteran's tinnitus is not related to the Veteran's noise exposure in service.  Nonetheless, the Veteran's competent and credible statements thus provide a nexus linking his current tinnitus and to his in-service noise exposure.  See Buchanan, supra.  The August 2009 VA examiner's nexus opinion failed to address the Veteran's credible lay statements attesting the onset of tinnitus during service or his documented history of noise exposure in service.   See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); 38 C.F.R. § 3.303(d) (service connection warranted in some circumstances where disease is first diagnosed after service).  

Hence, on this record, the evidence is found to be at least evenly balanced in showing that the Veteran's bilateral hearing loss disability and tinnitus at least as likely as not had clinical onset following his exposure to harmful noise levels in connection with his service in Vietnam.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


